Name: Commission Regulation (EC) No 2529/97 of 16 December 1997 imposing provisional anti-dumping and countervailing duties on certain imports of farmed Atlantic salmon originating in Norway
 Type: Regulation
 Subject Matter: trade;  fisheries;  international trade;  competition;  Europe
 Date Published: nan

 17. 12 . 97 I EN Official Journal of the European Communities L 346/63 COMMISSION REGULATION (EC) No 2529/97 of 16 December 1997 imposing provisional anti-dumping and countervailing duties on certain imports of farmed Atlantic salmon originating in Norway THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Com ­ munity ('), as amended by Regulation (EC) No 233 1 /96 (2), and in particular Article 8 ( 10) thereof, Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidized imports from countries not members of the European Com ­ munity (3), and in particular Article 13 ( 10) thereof, After consulting the Advisory Committee, Whereas : ECU 0,32 per kilo on imports of farmed Atlantic salmon originating in Norway. Imports of farmed Atlantic salmon exported by companies from which an undertaking had been accepted were exempted from that duty pursuant to Article 1 (2) of the Regulation . (5) On the same day, the Council , by Regulation (EC) No 1891 /97 (8), also imposed a countervailing duty of 3,8 % on imports of farmed Atlantic salmon originating in Norway. Imports of farmed Atlantic salmon exported by companies from which an undertaking had been accepted were exempted from that duty pursuant to Article 1 (2) of the Regulation . (6) The abovementioned Regulations set out the de ­ finitive findings and conclusions on all aspects of the investigations. B. APPARENT FAILURE TO COMPLY WITH THE UNDERTAKING A. PROCEDURE ( 1 ) On 31 August 1996, the Commission announced , by two separate notices published in the Official Journal of the European Communities, the initia ­ tion of an anti-dumping proceeding (4) as well as an anti-subsidy proceeding 0 in respect of imports of farmed Atlantic salmon originating in Norway. (2) The Commission sought and verified all informa ­ tion that it deemed necessary for the purpose of its definitive findings. As a result of this examination , it was established that definitive anti-dumping and countervailing measures should be taken in order to eliminate the injurious effects of dumping and subsidization . All interested parties were informed of the results of the investigation and were given the opportunity to comment on them. (3) On 26 September 1997, the Commission adopted Decision 97/634/EC (6), accepting undertakings offered in connection with the two abovemen ­ tioned proceedings from the exporters mentioned in the Annex to the Decision and terminated the investigations in their respect . (4) On the same day, the Council , by Regulation (EC) No 1 890/97 O, imposed an anti-dumping duty of (7) Pursuant to the undertakings referred to above, the Norwegian exporters have offered, inter alia, not to sell , on a quarterly basis and as an average of all export transactions, for each presentation , the product under investigation to their first unrelated customer in the Community below a certain minimum price . (8 ) In order to ensure the effective implementation and monitoring of the undertakings, the exporters concerned have undertaken to report to the Commission , on a quarterly basis , all their sales of farmed Atlantic salmon to unrelated customers in the Community. The text of the undertakings specifically provides that failure to comply with the reporting obliga ­ tions and, in particular, failure to submit the quarterly report within the prescribed time limit except in case of force majeure, would be construed as a violation of the undertaking. The first reports were to be sent by 31 October 1997 . (9) It appears from the reports referred to above that a number of Norwegian exporters have made sales on the Community market below the minimum price stipulated by the undertaking. (') OJ L 56, 6. 3 . 1996, p . 1 . I1) OJ L 317, 6 . 12. 1996, p . 1 . h) OJ L 288 , 21 . 10 . 1997, p . 1 . (*) OJ C 253, 31 . 8 . 1996, p . 18 . (4 OJ C 253 , 31 . 8 . 1996, p . 20 . (6) OJ L 267, 30 . 9 . 1997, p . 81 . 0 OJ L 267, 30 . 9 . 1997, p . 1 . (8 ) OJ L 267, 30 . 9 . 1997, p . 19 . L 346/64 EN Official Journal of the European Communities 17 . 12. 97 finitive duty determined by the Council in Regula ­ tion (EC) No 1891 /97, E. FINAL PROVISIONS ( 10) Certain other Norwegian exporters have failed to comply with their obligation to present a report within the prescribed time limit or have not submitted any report at all . These exporters were informed of the consequences of late reporting and in particular that, should the Commission have reasons to believe that an under ­ taking is being violated, a provisional anti-dumping duty and a provisional countervailing duty may be imposed pursuant to Article 8 ( 10) of Regulation (EC) No 384/96 and Article 13 ( 10) of Regulation (EC) No 2026/97 respectively. These exporters were also invited to provide , where appropriate, evidence of any force majeure justi ­ fying such late reporting, but have so far failed to provide conclusive evidence of such force majeure. ( 15) In the interest of sound administration, a period should be fixed in which interested parties may make known their views in writing and request a hearing. Furthermore, it should be stated that all findings made for the purpose of this Regulation , are based on the exporters' quarterly reports or absence thereof and are therefore provisional, and may have to be reconsidered for the purpose of any definitive duties which the Commission may propose, HAS ADOPTED THIS REGULATION: C. PROVISIONAL MEASURES Article 1 1 . A provisional anti-dumping duty is hereby imposed on imports of farmed (other than wild) Atlantic salmon falling within CN codes ex 0302 12 00 (Taric code : 0302 12 00 ¥ 19), ex 0304 10 13 (Taric code : 0304 10 13 * 19), ex 0303 22 00 (Taric code : ( 11 ) Under these circumstances, there are reasons to believe that the undertakings accepted by the Commission from the Norwegian exporters mentioned in the Annex to this Regulation are being violated . ( 12) In view of the difficult economic situation facing the Community industry, and in view of the fact that farmed Atlantic salmon is a product with a seasonal character, the bulk of sales of which are concentrated around Christmas, it is considered imperative that, pending the definitive establish ­ ment of the facts, provisional duties be imposed. 0303 22 00*19) and ex 0304 20 13 (Taric code : 0304 20 13 * 19) originating in Norway and exported by the companies listed in the Annex to this Regulation . 2 . The rate of duty applicable is ECU 0,32/kg net product weight. Article 2 1 . A provisional countervailing duty is hereby imposed on imports of farmed (other than wild) Atlantic salmon falling within CN codes ex 0302 12 00 (Taric code : D. RATE OF DUTY 0302 12 00 * 19), ex 0304 10 13 (Taric code : 0304 10 13 * 19), ex 0303 22 00 (Taric code : 0303 22 00 * 19) and ex 0304 20 13 (Taric code : 0304 20 13 * 19) originating in Norway and exported by the companies listed in the Annex to this Regulation . 2. The rate of duty applicable to the net free-at ­ Community price , before duty, shall be 3,8 % . Article 3 1 . The duties referred to in Article 1 and 2 shall not apply to wild Atlantic salmon (Taric codes 0302 12 00 * 11 , 0304 10 13 * 11 , 0303 22 00 * 11 , 0304 20 13 * 11 ). For the purpose of the present Regula ­ tion, wild Atlantic salmon shall be that in respect of which the competent authorities of the Member State of landing are satisfied, by means of all customs and trans ­ port documents to be provided by interested parties, that it was caught at sea. ( 13) In accordance with Article 8 ( 10) of Regulation (EC) No 384/96, the rate of the anti-dumping duty must be established on the basis of the best infor ­ mation available . Under the present circumstances and taking into account that no dumping margin had been individually determined for the exporters concerned, it is considered appropriate that the rate of the provisional duty be set at the level of the definitive duty determined by the Council in Regu ­ lation (EC) No 1890/97 . ( 14) In accordance with Article 13 ( 10) of Regulation (EC) No 2026/97, the rate of the countervailing duty must be established on the basis of the best information available . Under the present circum ­ stances it is considered appropriate that the rate of the provisional duty be set at the level of the de ­ 17. 12. 97 ( ENl Official Journal of the European Communities L 346/65 2. Unless otherwise specified, the provisions in force concerning customs duties shall apply. Article 4 Pursuant to Article 20 ( 1 ) of Regulation (EC) No 384/96 and Article 30 ( 1 ) of Regulation (EC) No 2026/97, the parties concerned may make their views known in writing and apply to be heard orally by the Commission within one month of the date of entry into force of this Regula ­ tion . Article 5 Decision 97/634/EC is hereby amended by the deletion from the Annex of the companies listed in the Annex to this Regulation . Article 6 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities and shall apply for a period of four months . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1997 . For the Commission Leon BRITTAN Vice-President L 346/66 I EN | Official Journal of the European Communities 17. \ 2 . 97 ANNEX Company Tarie code 6 Altafjord Oppdrett A/S 8099 9 Aqua Supply A/S 8107 10 Aquatrade A/S 8108 18 A/S More Codfish Company 8116 34 Compania do Bacalhau Lda A/S 8132 38 DNHS Fishing Company A/S 8399 47 Fjord Aqua Group A/S 8144 52 Fresh Marine Company A/S 8149 56 Gje-vi A/S 8153 57 GjendemsjÃ ¸ Fisk A/S 8299 63 HerÃ ¸y Lakseopdrett A/S 8305 73 J. Meinert A/S 8175 74 Jan og Einar Martinussen A/S 8176 76 Joh . H. Pettersen A/S 8178 78 Karl Strom Andersen Eft A/S 8180 91 Marinco A/S 8191 94 Master Seafood A/S 8198 102 Nature Sea-lect Ltd 8208 103 Neptun Stavanger A/S 8209 110 Nordhav A/S 8216 120 Norsk SjÃ ¸mat A/S 8233 127 Norwegian Salmon A/S 8315 132 Ocean Superior Products A/S 8237 135 Omega Sea A/S 8240 139 Polar Gigante A/S 8246 161 Seanor A/S 8272 170 Starfish 8281 184 Uniprawns A/S 8318 185 Vareberg's RÃ ¸ykeri 8319